DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on January 28, 2021.
In view of amendments filed January 28, 2021 to the title, the objection to the specification is withdrawn.
In view of amendments filed January 28, 2021 to clam 5, the objection to claim 5 is withdrawn.
Examiner's Statement of Reason for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Stapling Sensors to Indicate Movement of a Stapling Device.
Claims 1, 6 and 11 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[1] […] a stapling device contained within the finishing device, the stapling device to move about a second axis of the finishing device, wherein the second axis is perpendicular to the first axis;
a sensor located on the stapling device to identify a first edge of the print job when the sensor is tripped and to identify a second edge of the print job when the sensor is re-tripped. wherein the first edge of the print job is a leading edge of the print job as the print job moves about the first axis; and
a motor to move the stapling device about the second axis in response to the sensor being tripped and stop the stapling device in response to the sensor being re-tripped.” along with all other limitations as required by independent claim 1.
“[6] […] determine a location along the first axis at which the sensor was tripped;
move the stapling device along a second axis of the finishing device, wherein the stapling device moves along the second axis at the location along the first axis at which the sensor was tripped;
determine that the sensor located on the stapling device has been re-tripped; and 
stop moving the stapling device in response to the determination that the sensor located on the stapling device has been re-tripped.” along with all other limitations as required by independent claim 6.
“[11] […] determining that a sensor located on a stapling device contained within the finishing device has been tripped by a first edge of the print job;
determining a location at which the sensor has been tripped; and moving the stapling device along a second axis, wherein:
the second axis is perpendicular to the first axis; 
the stapling device moves about the second axis at the location at which the sensor was tripped;
determining that the sensor has been re-tripped: and
in response, stopping the movement of the stapling device along the second axis.” along with all other limitations as required by independent claim 11.
Specifically, the closest prior art, US 5,895,036 “Asao” and US 2016/0191735 Mutsuno et al., fails to either anticipate or render obvious the above underlined .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0143578 A1 “Ishii’ teaches a post-processing apparatus according to an embodiment includes a binding unit, a tray, a conveying unit and a reversing unit. The binding unit binds a plurality of sheets together at a binding position of the sheets to form a sheet bundle. The conveying unit conveys the sheet bundle along a first path toward the tray. The reversing unit is arranged along the first path between the conveying unit and the tray. The reversing unit includes a second path and is controlled to convey the sheet bundle from the first path to the second path and then from the second path to the first path to reverse a surface of the sheet bundle from a face-up position to a face-down position
US 2016/0144525 “Kenmotsu et al.” teaches a paper processing apparatus comprises a perforation unit configured to include a rotary blade for perforating conveyed paper in a direction parallel to a conveyance direction and be capable of moving the rotary blade in a direction orthogonal to a conveyance path of the paper; a skew detection section configured at the upstream side of 
US 2015/0023765 A1 “Hongu” teaches a sheet processing apparatus with improved visibility of a sheet bundle discharged without post-processing thereto. The CPU circuit receives the conveyed sheet, drives and controls the sheet-returning paddle, the rack part, the rear end regulation part, the alignment plate and the like and forms sheet bundle comprising of a plural number of sheets as received. Further, the CPU circuit drives and controls the alignment plate when discharging the sheet bundle S from the processing tray, the sheet bundle S exceeding the number of sheets which can be post-processed by the stapler. Therefore, the sheet bundle S which includes sheets equal to the allowable number of sheets for post-processing of the sheet processing unit is discharged to the second discharge position which is different from the first discharge position.
US 2018/0162678 A1 “Nakano et al.” teaches a sheet processing apparatus for performing sorting and processing of a sheet end edge on the sheet and image formation apparatus, and more specifically, to an apparatus which nips a sheet by a relay roller to shift in transport process of the sheet, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672